Case 1:16-cv-01998-NYW Document 138 Filed 04/19/19 USDC Colorado Page 1 of 20




 STIPULATION AND AGREEMENT OF COMPROMISE, SETTLEMENT, AND RELEASE
                PURSUANT TO SECTION 216(b) OF THE FLSA

          THIS STIPULATION AND AGREEMENT OF COMPROMISE, SETTLEMENT, AND
 RELEASE PURSUANT TO SECTION 216(b) of the FLSA (“Settlement Agreement” or
 “Agreement”), is made by and between Jeff Coldwell (“Coldwell”), Isaac Mertens (“Mertens”),
 Brian Aguilar (“Aguilar”), Travis Britton (“Britton”), John Denny (“Denny”), Gregory Bryce
 Edwards (“Edwards”), Thomas Johnson (“Johnson”), Tyler Petz (“T.Petz”), Christopher Petz
 (“C.Petz”), and Allen Stelwagon (“Stelwagon”) (collectively, the “Plaintiffs”) and RITECorp
 Environmental Property Solutions, Inc. f/k/a PESTRITE (“RITECorp”) (“Defendant”). This
 Settlement Agreement is intended by all parties to fully, finally, and forever resolve, discharge and
 settle the lawsuit titled Jeff Coldwell and Isaac Mertens, individually and on behalf of all other
 similarly situated v. RITECorp Environmental Property Solutions, Inc. f/k/a PESTRITE (D.Colo
 Case No. 1:16-cv-1998-NYW) (the “Lawsuit”) upon and subject to the terms and conditions
 hereof. Plaintiffs and Defendant may sometimes be referred to herein singularly as a “Party,” or
 collectively as the “Parties.”

                                        W I T N E S S E T H:

        WHEREAS, at various times, Plaintiffs worked for RITECorp;

        WHEREAS, on August 5, 2016, Coldwell initiated the Lawsuit against Defendant alleging
 that Coldwell and all other individuals similarly situated were misclassified as exempt employees
 and are owed unpaid overtime wages;

        WHEREAS, on May 12, 2017, Coldwell and Mertens filed written consents under 29
 U.S.C. § 256 to join the Lawsuit;

         WHEREAS, on July 20, 2017, by way of Court Order, Plaintiff’s Motion for Conditional
 Certification as a Collective Action was granted in part and denied in part, and notice was sent to
 putative opt-in members;

         WHEREAS, between September 2017 and October 2017, Aguilar, Britton, Denny,
 Edwards, Johnson, T.Petz, C.Petz, and Stelwagon filed their written consents under 29 U.S.C. §
 256 to join the Lawsuit; and

         WHEREAS, Defendant denies each and every allegation of liability and wrongdoing that
 was asserted or could have been asserted by Plaintiffs, and asserts that it has factual and legal
 defenses to all claims alleged in the Lawsuit, including but not limited to, that Plaintiffs were
 properly exempt employees, Plaintiffs were properly paid for all actual time worked, Plaintiffs
 received premium pay in various amounts to offset any alleged damages, the applicable statute of
 limitations bars Plaintiffs’ claims, and that the claims brought by Plaintiffs for overtime are without
 merit. Nevertheless, without admitting any wrongdoing or liability whatsoever, Defendant is
 willing to agree to the terms of this Agreement, provided that all of the Released Claims (as defined


                                                   Page 1 of 9
Case 1:16-cv-01998-NYW Document 138 Filed 04/19/19 USDC Colorado Page 2 of 20




 below) are settled and compromised, in order to fully resolve all issues related to the subject matter
 of the Lawsuit and to avoid adding to the substantial amounts of time, energy, and other resources
 that have been and, absent settlement will continue to be devoted to the Lawsuit. Plaintiffs and
 Defendant also concur that the proposed settlement is fair, reasonable, and adequate.

        NOW THEREFORE, in consideration of this Agreement, the mutual promises contained
 herein, the release and dismissal of all Released Claims, and other good and valuable
 consideration, the receipt and sufficiency of which is hereby acknowledged, the Plaintiffs and
 Defendant hereby agree to the terms and provisions of this Settlement Agreement.

                                          Settlement Payment

          A.     In consideration of the releases and other obligations entered into by the Plaintiffs
 pursuant to this Settlement Agreement, Defendant agrees to remit the following consideration to the
 Plaintiffs and Plaintiff’s counsel:

                 Name                                              Amount
          Coldwell                  $ 2,212.38, subject to payroll tax withholdings set forth on
                                    Coldwell’s executed IRS W-4 Form
          Mertens                   $ 2,093.86, subject to payroll tax withholdings set forth on
                                    Mertens’ executed IRS W-4 Form
          Aguilar                   $ 582.72, subject to payroll tax withholdings set forth on Aguilar’s
                                    executed IRS W-4 Form
          Britton                   $ 800.02, subject to payroll tax withholdings set forth on Britton’s
                                    executed IRS W-4 Form
          Denny                     $ 454.33, subject to payroll tax withholdings set forth on Denny’s
                                    executed IRS W-4 Form
          Edwards                   $ 721.00, subject to payroll tax withholdings set forth on Edwards’
                                    executed IRS W-4 Form
          Johnson                   $ 641.99, subject to payroll tax withholdings set forth on
                                    Johnson’s executed IRS W-4 Form
          C.Petz                    $ 958.04, subject to payroll tax withholdings set forth on C.Petz’s
                                    executed IRS W-4 Form
          T.Petz                    $ 355.56, subject to payroll tax withholdings set forth on T.Petz’s
                                    executed IRS W-4 Form
          Stelwagon                 $ 1,056.81, subject to payroll tax withholdings set forth on
                                    Stelwagon’s executed IRS W-4 Form
          Plaintiffs’ Counsel       $ 20,123.29, subject to Plaintiffs’ Counsel’s executed IRS W-9
                                    Form

         B.       The above listed payments shall be sent to Plaintiffs’ Counsel within ten (10) business
 days of the last date of a Party’s execution of this Agreement (hereinafter, the “Effective Date”). All
 payments received prior to the Court’s final approval of the settlement and/or dismissal of the Lawsuit


                                                   Page 2 of 9
Case 1:16-cv-01998-NYW Document 138 Filed 04/19/19 USDC Colorado Page 3 of 20




 will be held in Plaintiffs’ Counsel’s trust account and not disbursed to Plaintiffs unless and until such
 time as the Court grants approval and/or dismisses the Lawsuit with prejudice. Should any appeal be
 timely made by any Party, all settlement monies shall remain in trust during the pendency of the
 appeal. Should the Court not approve the settlement and/or dismiss the Lawsuit, and the parties are
 unable to rectify any deficiencies indicated by the Court, Plaintiffs’ counsel shall return all settlement
 monies to counsel for the Defendant within ten (10) days of such order or impasse, provided the
 Parties and/or their counsel do not agree in writing otherwise.

        C.     In order to effectuate issuance of the above-referenced payments, Plaintiffs shall
 each execute an IRS W-4 Form and submit such form to Defendant, through Defendant’s counsel,
 upon execution of this Agreement.

         D.     Payment may be made by ACH payment electronically sent to Plaintiffs or their
 counsel upon written request, or check, cashier’s check or money order issued to each Plaintiff as set
 forth above and delivered to Bret Beattie, Esq., Firepower Law

                                             General Release

          A.       For and in return for the settlement payment specified above and other good and
 valuable consideration, the receipt and sufficiency of which is hereby acknowledged, Plaintiffs
 knowingly and voluntarily release and forever discharge Defendant from any and all actions, causes
 of action, suits, debts, dues, sums of money, accounts, damages, judgments, claims and demand
 whatsoever in law or in equity (hereinafter collectively referred to as the “Released Claims”), whether
 known or unknown which the Plaintiffs ever had or now have against the Defendant, based on any
 acts, omissions, transactions or occurrences whatsoever through the effective date of this Agreement,
 and specifically, but not by way of limitation, to those claims arising by reason of or in any way
 connected with or which are or may be based in whole or in part on, or do or may arise out of or are
 or may be related to or with the Lawsuit; the employment and/or termination of employment of
 Plaintiffs with Defendant; unlawful acts of any kind arising under or in reliance upon any statute
 (federal, state or local); deprivation of civil rights, unlawful acts of any kind, or discrimination under
 state, local or federal law or otherwise including, but not limited to, Title VII of the Civil Rights Act
 of 1964, as amended, Civil Rights Act of 1991, and Americans with Disabilities Act; interference
 with or breach of contract (express or implied, in fact or in law), detrimental reliance, breach of duty
 of good faith and fair dealing (express or implied) and/or breach of contract of any kind; retaliatory
 or wrongful discharge, breach of policy and/or public policy, bad faith discharge, negligence,
 negligent hiring and retention, negligent discharge, intentional and negligent infliction of emotional
 or mental distress, invasion of privacy, deceit, interference with advantageous relations, outrageous
 conduct, inducement, fraud, false imprisonment, assault, assault and battery, false arrest, malicious
 prosecution, breach of duty, libel, slander and/or tortious and/or criminal conduct of any kind;
 interference with business relationships, contractual relationships or employment relationships of any
 kind; loss of consortium; attorney fees, expenses or costs pursuant to any statute, contract or common-
 law claim; any and all other claims arising under law or equity; and, any and all other claims asserted,
 or which could have been asserted by the Plaintiffs in any other charge or claim or violation of any
 applicable law, rule, ordinance, regulation or order. This Settlement Agreement, however, does not


                                                    Page 3 of 9
Case 1:16-cv-01998-NYW Document 138 Filed 04/19/19 USDC Colorado Page 4 of 20




 release any claims that may not be released by law or any claims to enforce this Agreement.

                                           Dismissal of Action

          A.     The Parties agree to the dismissal of the Lawsuit with prejudice, following and subject
 to full execution of this Agreement and Defendant’s satisfaction of its payment obligations hereunder.

          B.     Upon full execution of this Agreement, or within three (3) business days thereof, the
 parties agree that the Plaintiffs’ counsel will cause to be filed with the Court a Joint Stipulated Motion
 to Approve Settlement and Dismiss the Lawsuit with Prejudice, together with any other documents
 needed to obtain settlement approval.

          C.       Should the Court not approve the settlement and/or not dismiss the Lawsuit with
 prejudice, the Parties agree that they will have forfeited no rights and will revert to the stance of
 litigation as it existed on March 21, 2019.

                                              Miscellaneous

          A.     Governing Law & Jurisdiction. This Agreement shall be governed by and construed
 in accordance with the laws of the State of Colorado. The parties agree that any disputes related to
 this Agreement shall be subject to the jurisdiction of the State of Colorado and any proceedings raised
 shall take place in federal or state courts of Colorado.

         B.      Effective Date. This Agreement shall be effective and enforceable upon the date of
 the last party to execute this Agreement. The parties acknowledge that upon execution of this
 Agreement, it will be binding upon the Parties and is irrevocable.

         C.     Entire Agreement. This writing is intended by the Parties as a final, complete, and
 exclusive statement of the terms of their understanding and shall supersede all prior negotiations,
 communications, agreements, or understandings of any nature whatsoever. If there is any conflicting
 language between this Agreement and any prior document, this document governs.

         D.      Severability. Each provision of this Agreement is intended to be severable. In the
 event a portion of this Agreement is held to be legally invalid by a competent court of law, the invalid
 portion shall be stricken and all other obligations shall remain valid and mutually binding on the
 parties and not be affected thereby.

        E.      No Admission of Liability. It is understood and agreed that this Agreement, any
 consideration given or accepted in connection with it, and the covenants made in it are all made, given,
 and accepted in settlement and compromise of disputed claims and are not an admission of liability
 by anyone. The Parties simply enter into this Agreement to resolve disputed claims and to avoid the
 time and expense with continued litigation.

         F.      Taxes. It is understood and agreed that Defendant has made no representations as to


                                                    Page 4 of 9
Case 1:16-cv-01998-NYW Document 138 Filed 04/19/19 USDC Colorado Page 5 of 20




 the taxability of any payments pursuant to this Settlement Agreement, including all payments to the
 Plaintiffs and Plaintiffs’ counsel. Each Plaintiff is advised to seek his or her own personal tax advice,
 and the Plaintiffs agree to be responsible for any and all taxes associated with the payments made
 hereunder.

          G.      No Assignment of Rights. The Plaintiffs warrant and represent that they have not
 assigned, transferred, or hypothecated, or purported to assign, transfer, or hypothecate to any person
 or entity any of the Released Claims or any rights, claims, or causes of action arising therefrom. This
 warrant and representation of non-assignment shall survive the execution of this Settlement
 Agreement and the dismissal of the Lawsuit. Defendant shall not be obligated to pay any settlement
 payment to any person or entity with respect to whom any Plaintiff has assigned, transferred, or
 hypothecated, or purported to assign, transfer, or hypothecate any of the Released Claims or any
 rights, claims, or causes of action arising out of the Released Claims or this Settlement Agreement.

          H.      Knowing And Voluntary. The Parties hereto acknowledge that they are entering into
 this Agreement freely and voluntarily; that all Parties have read each page of this Agreement carefully
 before signing same; that all Parties have ascertained and weighed all the facts and circumstances
 likely to influence their judgment herein; that each Party has had the opportunity to be represented by
 its/his own counsel; that all the provisions hereof, as well as all questions pertaining thereto, have
 been fully and satisfactorily explained to each Party; that each Party has given due consideration to
 such provisions and finds them to be in their respective best interests; and, that each Party clearly
 understands and assents to all the provisions hereof.

          I.     Representations. As part of this consideration for the conditions of the settlement as
 set forth above, the signatories expressly warrant and represent that (a) they are legally competent to
 execute this Agreement; (b) they have full and complete authority to execute this Agreement; (c) each
 person executing this Agreement on behalf of a Party has been fully authorized to do so on behalf of
 such Party; and (d) such Party is bound by the signature of such representative.

          J.     Modification. This Agreement can only be modified in a writing signed by all Parties
 or their duly authorized agents in accordance with Colorado law.

        K.      Interpretation. Though one Party or its representatives may have drafted this
 Agreement, it shall be interpreted fairly, reasonably, and not more strongly against one Party than the
 other.

         L.      Enforcement. Notwithstanding this paragraph or any other provision within this
 Settlement Agreement, the Parties retain and reserve all rights, procedures and remedies available to
 enforce this Settlement Agreement, and nothing herein, except jurisdiction, venue, and choice-of-law
 provisions, shall abridge or otherwise limit the rights, procedures and remedies available to the Parties
 in enforcing this Settlement Agreement.

        M.      Additional Documents and Responsibilities. The Parties agree that they will at any
 time and from time to time as requested, execute and deliver all further instruments and documents


                                                    Page 5 of 9
Case 1:16-cv-01998-NYW Document 138 Filed 04/19/19 USDC Colorado Page 6 of 20




 without any charge whatsoever, and take all further action that may be necessary, to effectuate the
 intent of this Agreement; provided, however, that no such instruments or documents shall vary the
 terms of this Agreement, especially impose any additional costs, expenses, or obligations on any party.
 The exception to this is that, should Plaintiffs or Plaintiffs’ counsel be forced to enforce this
 Agreement because of nonpayment in accordance with the provisions set forth above, Defendants
 agree to pay Plaintiffs’ reasonable attorney fees for having to do so.

        N.      Binding Agreement. This Agreement shall inure to the benefit of and be binding on
 each Party’s successors, assigns, heirs, administrators, representatives, and trustees.

         O.      Counterparts and Electronic Signatures. This Agreement may be executed in multiple
 counterparts, each of which shall be deemed an original, and may be enforced as such. The parties
 agree that a faxed, electronic, or scanned signature shall have the same force and effect as an original
 signature and that this Agreement may be executed in counterparts by electronic signature, fax or pdf
 attachments to emails.

        P.      Headings. Headings used in this Agreement are for convenience only and shall not
 be used in connection with the interpretation of any provision hereof.

         Q.        Defined Terms. Capitalized terms used in this Agreement shall have the meanings
 ascribed to them at the point where first defined, irrespective of where their use occurs, with the same
 effect as if the definitions of such terms were set forth in full and at length every time such terms are
 used.

       R.       Pronouns. Wherever appropriate in this Agreement, personal pronouns shall be
 deemed to include the other gender and the singular to include the plural.

          S.       Notices. Any notice or communication that the Parties desire to give or are required
 to give to the other(s) shall be in writing and either sent by prepaid, registered or certified mail, return
 receipt requested, or by any so-called “overnight” or “one-day” mailing service addressed to such
 other Party at the address(es) set forth below. A copy may be provided to legal counsel, but in no
 event does such copy alone satisfy the Notice hereunder. Notice shall be deemed communicated
 within three (3) business days from the date of mailing or on the date of actual receipt, whichever date
 is earlier, if delivered as provided in this paragraph. The addresses for notice are as follows, unless
 otherwise specified:

               Party:                      Address:                            With a Copy to:
          Defendant             RITECorp Environmental               Jennifer Gokenbach, Esq.
                                Property Solutions, Inc.             Gokenbach Law, LLC
                                Attn: Mike Burns                     3001 Brighton Blvd., Suite 2660
                                55 Gateway Circle                    Denver, Colorado 80216
                                Berthoud, Colorado 80513             jennifer@gokenbachlaw.com
          Plaintiff             Jeff Coldwell                        Bret Beattie, Esq.
                                6626 Sunburst Ave                    Firepower Law


                                                     Page 6 of 9
Case 1:16-cv-01998-NYW Document 138 Filed 04/19/19 USDC Colorado Page 7 of 20




                       Firestone, CO 80504              7555 E. Hampden Ave
                                                        Suite 600
                                                        Denver, CO 80231
        Plaintiff      Isaac Mertens                    Bret Beattie, Esq.
                       6345 Millbridge Ave.             Firepower Law
                       Castle Rock, CO 80104            7555 E. Hampden Ave
                                                        Suite 600
                                                        Denver, CO 80231
        Plaintiff      Brian Aguilar                    Bret Beattie, Esq.
                       4715 Bunchberry Lane             Firepower Law
                       Colorado Springs, CO 80917       7555 E. Hampden Ave
                                                        Suite 600
                                                        Denver, CO 80231
        Plaintiff      Travis Britton                   Bret Beattie, Esq.
                       2203 W. Plum Street, Unit T-     Firepower Law
                       119                              7555 E. Hampden Ave
                       Fort Collins, CO 80521           Suite 600
                                                        Denver, CO 80231
        Plaintiff      John Denny                       Bret Beattie, Esq.
                       11210 R.M. 2222, Apt 10202       Firepower Law
                       Austin, TX 78730                 7555 E. Hampden Ave
                                                        Suite 600
                                                        Denver, CO 80231
        Plaintiff      Gregory Bryce Edwards            Bret Beattie, Esq.
                       236 N 55th Ave                   Firepower Law
                       Greeley Co 80634                 7555 E. Hampden Ave
                                                        Suite 600
                                                        Denver, CO 80231
        Plaintiff      Thomas Johnson                   Bret Beattie, Esq.
                       6621 W. Hummel Drive             Firepower Law
                       Boise, ID 83709                  7555 E. Hampden Ave
                                                        Suite 600
                                                        Denver, CO 80231
        Plaintiff      Christopher Petz                 Bret Beattie, Esq.
                       5954 S Malta Way                 Firepower Law
                       Centennial, CO 80015             7555 E. Hampden Ave
                                                        Suite 600
                                                        Denver, CO 80231
        Plaintiff      Tyler Petz                       Bret Beattie, Esq.
                       833 Gay St                       Firepower Law
                       Longmont, CO 80501               7555 E. Hampden Ave
                                                        Suite 600
                                                        Denver, CO 80231



                                          Page 7 of 9
Case 1:16-cv-01998-NYW Document 138 Filed 04/19/19 USDC Colorado Page 8 of 20




        Plaintiff         Allen Stelwagon                 Bret Beattie, Esq.
                          2319 Austin Ave.                Firepower Law
                          Loveland CO 80538               7555 E. Hampden Ave
                                                          Suite 600
                                                          Denver, CO 80231

       IN AGREEMENT HERETO, the Parties execute this Agreement as set forth below.

 PLAINTIFFS:


 ____________________________                   __________________________
 Jeff Coldwell                                  Date


 ____________________________                   __________________________
 Isaac Mertens                                  Date


 ____________________________                   __________________________
 Brian Aguilar                                  Date

 ____________________________                   __________________________
 Travis Britton                                 Date

 ____________________________                   __________________________
 John Denny                                     Date

 ____________________________                   __________________________
 Gregory Bryce Edwards                          Date

 ____________________________                   __________________________
 Thomas Johnson                                 Date

 ____________________________                   __________________________
 Christopher Petz                               Date

 ____________________________                   __________________________
 Tyler Petz                                     Date

 ____________________________                   __________________________
 Allen Stelwagon                                Date




                                            Page 8 of 9
Case 1:16-cv-01998-NYW Document 138 Filed 04/19/19 USDC Colorado Page 9 of 20
Case 1:16-cv-01998-NYW Document 138 Filed 04/19/19 USDC Colorado Page 10 of 20




                                                                    -
                                                                 [Address]
                                                                        -
          Plaintiff         Isaac Mertens                         Bret Beattie, Esq.
                            [Address]                             Firepower Law
                             -         -
                                                                J Addre~] __               -----
           Plaintiff        Brian Aguilar                         Bret Beattie, Esq.
                            [Address]                             Firepower Law
                                                                  [Address]
           Plaintiff        Travis Britton                        Bret Beattie, Esq.
                            [Address]                             Firepower Law
                                                              __[Address]
           Plaintiff        John Denny                            Bret Beattie, Esq.
                            [Address]                             Firepower Law
                                                                  [Address]
           Plaintiff        Gregory Bryce Edwards                 Bret Beattie, Esq.
                            [Address]                             Firepower Law
                                                                  [Address]
           Plaintiff        Thomas Johnson                        Bret Beattie, Esq.
                            [Address]                           ! Firepower Law
                                   -       -   -                  [Addr~
           Plaintiff        Christopher Petz                      Bret Beattie, Esq.
                            [Address]                             Firepower Law
                                                                  [Address]
           Plaintiff        Tyler Petz                            Bret Beattie, Esq.
                            [Address]                             Firepower Law
                               ---- -                             [Address]            -   ~-
           Plaintiff         Allen Stelwagon                      Bret Beattie, Esq.
                             [Address]                            Firepower Law
                                                                   [Address]

          IN AGREEMENT HERETO, the Parties execute this Agreement as set forth below.

   PLAINTIFFS:



   Jeff Coldwell                                       Date


    L .~
   Isaac Mertens
                                                        r -12 -19
                                                       Date




                                                   Page 7 of 8
                                Case 1:16-cv-01998-NYW Document 138 Filed 04/19/19 USDC Colorado Page 11 of 20




                                                                                                 Dat


Travis                                                                                           Dat


John                                                                                             Dat


Gregory Bryce                                                                                    Dat


Thomas                                                                                           Dat


Christopher                                                                                       Dat


Tyler                                                                                             Dat


Allen Ste!wagon            D      a                          t                       e


DEFENDANT



Mike Burns,                                                                                       Dat
R1TECorp Environmental
Solutions. Inc. f/k/


APPROVED AS



Bret Beattie, Esq.     J    e   n              n               i              f              e               r    L
Colonel for Plaintiffs     C    o             u               n               s              e                l




                                                                                    Page 8
Case 1:16-cv-01998-NYW Document 138 Filed 04/19/19 USDC Colorado Page 12 of 20




    Brian Aguilar                         Date
                                                   ,i
    u,-f-1'->n
    -t-'l--
     \.J
                 /1
            '/--z l-/                     L
                                               4   lrt I iq
    Travis Britton                        Date



    John Denny



    Gregory Bryce Edwards


    Thomas Johnson



    Christopher Petz



    Tyler Petz


    Allen Stelwagon                       Date



    DEFENDANT:



    Mike Burns, for                       Date
    RITECoTp Environmental Property
    Solutions, lnc. fkla PESTRITE



    APPROVEDAS TO FORM:



    Bret Beattie, Esq.                    Jennifer L. Gokenbach, Esq.
    Counselfor Plaintffi                  Counselfor Defendant




                                      Page 8   of8
Case 1:16-cv-01998-NYW Document 138 Filed 04/19/19 USDC Colorado Page 13 of 20
Case 1:16-cv-01998-NYW Document 138 Filed 04/19/19 USDC Colorado Page 14 of 20
Case 1:16-cv-01998-NYW Document 138 Filed 04/19/19 USDC Colorado Page 15 of 20
Case 1:16-cv-01998-NYW Document 138 Filed 04/19/19 USDC Colorado Page 16 of 20
Case 1:16-cv-01998-NYW Document 138 Filed 04/19/19 USDC Colorado Page 17 of 20




  ____________________________            __________________________
  Brian Aguilar                           Date

  ____________________________            __________________________
  Travis Britton                          Date

  ____________________________            __________________________
  John Denny                              Date

  ____________________________            __________________________
  Gregory Bryce Edwards                   Date

  ____________________________            __________________________
  Thomas Johnson                          Date

  ____________________________            __________________________
  Christopher Petz                        Date

  ____________________________            04/17/2019
                                          __________________________
  Tyler Petz                              Date

  ____________________________            __________________________
  Allen Stelwagon                         Date


  DEFENDANT:


  ____________________________            __________________________
  Mike Burns, for                         Date
  RITECorp Environmental Property
  Solutions, Inc. f/k/a PESTRITE


  APPROVED AS TO FORM:


  ____________________________            ____________________________
  Bret Beattie, Esq.                      Jennifer L. Gokenbach, Esq.
  Counsel for Plaintiffs                  Counsel for Defendant




                                      Page 8 of 8
Case 1:16-cv-01998-NYW Document 138 Filed 04/19/19 USDC Colorado Page 18 of 20
         Case 1:16-cv-01998-NYW Document 138 Filed 04/19/19 USDC Colorado Page 19 of 20
DocuSign Envelope ID: 268B11EE-FCFF-4679-9A35-48E249E9C006




             DEFENDANT:


             ____________________________                        __________________________
             Mike Burns, for                                     Date
             RITECorp Environmental Property
             Solutions, Inc. f/k/a PESTRITE


             APPROVED AS TO FORM:


             ____________________________                        ____________________________
             Bret Beattie, Esq.                                  Jennifer L. Gokenbach, Esq.
             Counsel for Plaintiffs                              Counsel for Defendant




                                                             Page 9 of 9
Case 1:16-cv-01998-NYW Document 138 Filed 04/19/19 USDC Colorado Page 20 of 20
